        Case 4:15-cv-00951-MAK Document 499 Filed 12/08/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JOEL SNIDER                                   : CIVIL ACTION
                                              :
                     v.                       : NO. 15-951
                                              :
PENNSYLVANIA DEPT. OF                         :
CORRECTIONS, et al.                           :

                                           ORDER

       AND NOW, this 8th day of December 2020, upon considering the Commonwealth

Defendants’ 1 Motion to dismiss (ECF Doc No. 379), Plaintiff’s Response (ECF Doc. Nos. 458,

and as revised at ECF Doc. Nos. 468, 470, 472), consistent with our obligations under 28 U.S.C.

§ 1915, and for reasons in the accompanying Memorandum, it is ORDERED the Commonwealth

Defendants’ Motion (ECF Doc No. 379) is GRANTED in part and DENIED in part:

       1.     We DENY the Commonwealth Defendants’ Motion to dismiss the following

claims requiring the remaining parties file an Answer no later than December 22, 2020:

       a. the Commonwealth and Department of Corrections on Mr. Snider’s Title II Americans
          with Disabilities Act and Rehabilitation Act claims;

       b. Corrections Officers McKeehan and Nichtman alleging excessive force under the
          Eighth Amendment and a state law claim for intentional infliction of emotional distress;

       c. Corrections Officers McKeehan and Nichtman, and Sergeant Romig on a right to
          exercise his religion under the First Amendment;

       d. Deputy Superintendent Miller, Deputy Superintendent Luscavage, Superintendent
          Mooney, Correctional Officers Crawford, Killeen, Byrne, Longendorfer, Sanders,
          Lieutenant Kuzar, Sergeant Cleaver, Sergeant Rivera, Psychology Services Specialists
          Shrieve, Valko, Falcione, Burt, and Waine, and Grievance Hearing Officer Kerns-Barr
          for First Amendment retaliation; and,

       e. Secretary Wetzel, Superintendents Mooney, Harry, Gilmore, Deputy Superintendent
          Luscavage, Deputy Superintendent Miller, Chief Grievance Coordinator Varner,
          Grievance Coordinators Shawley, Alvord, and Kelly, and Major Caro for cruel and
          unusual punishment under the Eighth and Fourteenth Amendment.
        Case 4:15-cv-00951-MAK Document 499 Filed 12/08/20 Page 2 of 2




           2. We GRANT the remainder of the Commonwealth Defendants’ Motion to dismiss

as to all other named parties including, under 28 U.S.C. § 1915, dismissing Office of Attorney

General, Deb Rand, Jay Gardner, Eric Stracco, Cherie Fallon, Brenda Jeremiah, Susan Cowan,

Officer Morton, Major Horner, Officer King, Officer Collins, Officer Adamson, Officer Jones,

and Lieutenant Stickle.


                                                    ______________________
                                                    KEARNEY, J.




1
 Commonwealth Defendants are identified as: the Commonwealth of Pennsylvania, Pennsylvania
Department of Corrections, Pennsylvania Office of Attorney General, SCI-Somerset, SCI-
Waymart, Secretary of Corrections John Wetzel, Corrections Officer Adamson, Grievance
Coordinator Deborah Alvord, Psychological Services Specialist John Burt, Corrections Officer
Byrne, Major Dan Caro, Sergeant Cleaver, Corrections Officer Collins, Unit Manager Susan
Cowan, Corrections Officer Crawford, Grievance Coordinator Trish Kelley, Psychological
Services Specialist Kelly Falcione, Psychological Services Specialist Cherie Fallon, Law Librarian
Jay Gardner, Superintendent Robert Gilmore, Superintendent Laurel Harry, Major Horner,
Psychological Services Specialist Brenda Jeremiah, Corrections Officer Jones, Hearing Examiner
Hex Kerns-Barr, Corrections Officer Killeen, Corrections Officer King, Lieutenant Kuzar,
Corrections Officer Longendorfer, Deputy Superintendent Anthony Luscavage, Corrections
Officer McKeehan, Deputy Superintendent Michael Miller, Superintendent Mooney, Corrections
Officer Morton, Corrections Officer Nichtman, Attorney Debra Rand, Sergeant Rivera, Sergeant
Romig, Corrections Officer Sanders, Grievance Coordinator Tracy Shawley, Psychological
Services Specialist Tracy Shrieve, Lieutenant Stickle, Law Librarian Eric Stracco, Psychological
Services Specialist E. Valko, Chief Grievance Officer Dorina Varner, and Psychological Services
Specialist Frederick Waine.




                                                2
